DLD-292                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 13-4639
                                       ___________

                                 ANNETTE BRANCHE,
                                              Appellant
                                        v.

                      WELLS FARGO HOME MORTGAGE, INC.
                      ____________________________________

                     On Appeal from the United States District Court
                          for the Middle District of Pennsylvania
                               (D.C. Civ. No. 1:11-cv-00468)
                     District Judge: Honorable William W. Caldwell
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     August 6, 2015

            Before: FISHER, SHWARTZ and GREENBERG, Circuit Judges

                             (Opinion filed: August 12, 2015)
                                        _________

                                        OPINION*
                                        _________




PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Annette Branche appeals pro se and in forma pauperis from the District Court’s

order granting defendant’s motion for summary judgment and denying her motion for

summary judgment. Because this appeal does not present a substantial question we will

summarily affirm the District Court’s order. See 3d Cir. LAR 27.4; 3d Cir. I.O.P. 10.6.

                                             I.

       Branche is the administrator of her common law husband’s (Charles White’s)

estate, which includes the house in which Branche resides. Defendant/Appellee Wells

Fargo Home Mortgage Inc. (“Wells Fargo”) is the mortgage servicer for the house, which

is now in the name of Mr. White’s estate. The dispute between Branche and Wells Fargo

arose out of a botched home renovation. In short, after Branche’s first contractor

damaged her house, the homeowner’s insurance policy provided money for repairs, and

Wells Fargo, as the mortgage servicer, was authorized to oversee the repairs and disburse

the insurance funds to the contractor. Accordingly, the insurance money was initially

distributed to an escrow account held by Wells Fargo.

       On December 3, 2008, Wells Fargo sent to the Estate (in care of Branche) a letter

describing the procedures for the distribution of the insurance funds for the repairs, which

would be released in one-third increments. The first payment would be made after Wells

Fargo received, among other things, an estimate and proof of the contractor’s licensure.

The second payment would be made after the work was fifty percent complete. The

final payment was to be released after the work was fully completed, as evidenced by a

certified statement and final inspection. Branche selected a contractor whose estimate for

the work was $29,800, well over the amount of the insurance funds. Although Branche

                                             2
informed the contractor that the payment would be disbursed through an insurance

policy, she did not explain the payment process.

       Wells Fargo released the first payment ($6,497.30), six days after receiving the

required contractor documentation. The second disbursement ($6,497.31) was released

on January 9, 2009, one day after the work was certified as fifty percent complete.

Branche’s contractor stopped work after becoming dissatisfied with the timing of the

payments, and she hired a new contractor to finish the project for an estimated cost of

$18,200.

       Thereafter, Wells Fargo released a payment in the amount of $10,400. And in

May 2010, after Branche certified that the repairs were complete, Wells Fargo released

the final disbursement. In total, Wells Fargo released approximately $29,000 for the

work.1 Branche still owes the final contractor $5,542.11, and she states that the first

contractor is owed approximately $2,500.

       Branche filed a lawsuit in state court against the contractors, the insurance

company, and Wells Fargo. The lawsuit was removed to the District Court on the basis

of Branche’s apparent attempt to assert federal claims. Ultimately, in light of rulings not

at issue here and Branche’s decision to drop her claims against certain defendants, she

proceeded only on claims for breach of contract and deceptive trade practices against

Wells Fargo. Branche asserted that Wells Fargo failed to timely pay the contractors,

violated an implied contractual obligation to allow her to safely occupy her home,


1
 The insurance company had periodically adjusted the claim upwards from the initial
amount it agreed to cover.
                                             3
violated the duty of good faith, and engaged in deceptive practices and fraudulent

behavior.

       The parties filed cross-motions for summary judgment, and on November 6, 2013,

the District Court entered judgment on behalf of Wells Fargo and against Branche. It

determined that Wells Fargo abided by its obligation to disburse the insurance proceeds

to the contractors as delineated by the December 3, 2008 letter. The District Court

explained that Branche conceded that she understood the disbursement protocol but that

she did not explain it to her contractor, and that it was not Wells Fargo’s fault that

Branche’s contractors were unsatisfied with the payment schedule. Further, Wells Fargo

was required only to disburse the amount of the insurance proceeds. It was not obligated

to provide payment for the total amount of the work.

       As to Branche’s assertion that Wells Fargo breached an obligation to ensure that

she could safely occupy her house—which Branche stated was akin to a landlord’s

obligation to his or her renter—the District Court determined that Wells Fargo had no

such obligation. The District Court also concluded that Wells Fargo did not violate its

duty of good faith and fair dealing, as it complied with Branche’s reasonable expectations

in disbursing the insurance proceeds, and Branche testified that she understood the

disbursement process.

       The District Court then determined that Branche lacked standing to proceed on her

claim against Wells Fargo under the Pennsylvania Unfair Trade Practices and Consumer

Protection Law (“UTPCPL”), 73 Pa. Cons. Stat. Ann. § 201-9.2(a). The District Court

agreed with Wells Fargo that, because Mr. White had been the borrower, Branche herself

                                              4
was not a “purchaser” permitted to bring a lawsuit under the UTPCPL. The District

Court also determined that the December 3, 2008 letter was not a commercial transaction,

as it merely outlined the process for the disbursement of insurance proceeds.

      The District Court thus granted judgment in favor of Wells Fargo, and Branche

timely appealed. Wells Fargo has now filed a motion which we have construed as

seeking summary action. Branche opposes the motion.2

                                            II.

      We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review

over a district court’s grant of summary judgment and apply the same standard as does

the district court. McGreevy v. Stroup, 413 F.3d 359, 363 (3d Cir. 2005). Summary

judgment is proper when, viewing the evidence in the light most favorable to the non-

movant, there is no genuine dispute as to any material fact and the moving party is

entitled to judgment as a matter of law. Fed. R. Civ. P. 56; Haybarger v. Lawrence Cnty.

Adult Prob. & Parole, 667 F.3d 408, 412 (3d Cir. 2012).

      After careful review of the record, we conclude that the District Court correctly

granted Wells Fargo’s motion for summary judgment and denied Branche’s cross-motion

for the reasons provided in its November 6, 2013 memorandum.

      Only the question of Branche’s standing under the UTPCPL requires brief

discussion.3 As the District Court explained, the UTPCPL prohibits “unfair or deceptive



2
 Although Branche has appealed pro se, we note that she was represented by multiple
counsel at various stages in the District Court, including when she filed her Second
Amended Complaint and at the summary judgment stage.
                                            5
acts or practices,” and protects a person who “purchases or leases goods or services . . .

and thereby suffers any ascertainable loss of money or property. . . as a result of the use .

. . of a method, act or practice declared unlawful” by the Act. 73 Pa. Cons. Stat. Ann. §

201-9.2(a). For a private person to have standing, he or she must be a “purchaser” of the

good or services, and must prove justifiable reliance. Hunt v. U.S. Tobacco Co., 538
F.3d 217, 221, 224 (3d Cir. 2008).

       Here, the District Court correctly stated that “only those who purchase goods or

services, not those who may receive a benefit from the purchase,” satisfy the requirement

that one be a “purchaser.” Gemini Phys. Therapy & Rehab., Inc. v. State Farm Mut.

Auto. Ins. Co., 40 F.3d 63, 65 (3d Cir. 1994). Although direct privity is not required, the

statute “unambiguously permits only persons who have purchased or leased goods or

services to sue. . . . Had the Pennsylvania legislature wanted to create a cause of action

for those not involved in a sale or lease, it would have done so.” Katz v. Aetna Cas. &

Sur. Co., 972 F.2d 53, 55 (3d Cir. 1992).

       Although Branche has had many dealings with Wells Fargo concerning the repairs

to the house and payment of contractors, the District Court correctly determined that she

was not a purchaser of Wells Fargo’s services, as it was Branche’s common law husband

who obtained the mortgage. After Mr. White’s death, his estate was listed on the


3
  Although some of our previous decisions have framed this issue in terms of statutory
“standing” under the UTPCPL, the Supreme Court recently clarified that the concept of
statutory standing is “misleading” because the question is not one of subject matter
jurisdiction but simply whether the plaintiff has stated a cause of action under the statute.
Lexmark Int’l, Inc v. Static Control Components, Inc., 134 S. Ct. 1377, 1387 n.4 (2014).
We are satisfied that Branche had Article III standing to assert her claims.
                                              6
mortgage, and while the estate may have had a claim under the UTPCPL, we need not

and do not decide that issue because Branche, who brought the claim in her individual

capacity, does not. Accordingly, the District Court properly dismissed this claim.

      For the foregoing reasons, we grant Wells Fargo’s motion and will summarily

affirm the District Court’s judgment.




                                            7